PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                      No. 17-1043
                                    ______________

                                    JERRY REEVES,
                                              Appellant

                                            v.

        FAYETTE SCI; THE ATTORNEY GENERAL OF THE STATE OF
     PENNSYLVANIA; THE DISTRICT ATTORNEY OF DAUPHIN COUNTY
                                    ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                             (D.C. No. 3-14-cv-01500)
                    District Judge: Hon. Malachy E. Mannion
                                _______________

                              Argued May 16, 2018
              Before: MCKEE, SHWARTZ, and COWEN, Circuit Judges


                           ORDER AMENDING OPINION

      The opinion filed July 23, 2018, is hereby vacated. The Clerk shall file the
amended opinion, which includes changes to the footnotes in the concurring opinion. As
the amendment does not affect the judgment, the time for filing the petition for rehearing
remains the same.

                                                 By the Court,

                                                 s/ Theodore A. McKee
                                                 Circuit Judge

Dated: July 25, 2018